Citation Nr: 1607169	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  10-11 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for benign prostatic hyperplasia (claimed as enlarged prostate), to include as due to exposure to herbicides, and if so, whether service connection for such is warranted.

2.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1954 to November 1974, and he is in receipt of a Combat Infantryman Badge and a Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was previously before the Board, most recently in February 2013, when it was remanded for additional development.  There has been substantial compliance with the Board's directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO denied service connection for benign prostatic hyperplasia (claimed as enlarged prostate).  This decision was not appealed.

2.  The evidence added to the record since the last final decision in August 2006 is cumulative of the evidence previously considered, does not contribute to a more complete picture of the Veteran's claims for service connection for benign prostatic hyperplasia (claimed as enlarged prostate), and does not create a reasonable possibility of an allowance of the claim.

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has sleep apnea causally related to, or aggravated by, service or a service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim for service connection for benign prostatic hyperplasia (claimed as enlarged prostate).  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In January 2008, the Veteran received notice.  The Veteran was also advised of the need to submit new and material evidence in order to reopen his claim and was provided with the definition of new and material evidence.

Relevant to the duty to assist, all records identified by the Veteran have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  As the Veteran's claim of service connection for benign prostatic hyperplasia (claimed as enlarged prostate) is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with that issue.

With regards to the claim for service connection for sleep apnea the claims file includes the Veteran's service treatment records, a private sleep study evaluation, and the Veteran's statements in support of the claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Additionally, in August 2014 a VA medical opinion was obtained regarding the Veteran's contention that his sleep apnea is related to his service-connected PTSD.  The Board finds that the opinion is adequate.  The examiner considered the Veteran's history, the sleep study test, and medical principles, and provided a rationale for the opinion offered.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

No VA examination or opinion has been secured in connection with the service connection claim for sleep apnea on a direct basis because examinations are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As described in detail below, there is insufficient evidence establishing that the Veteran has sleep apnea related to service.  No examination or opinion is necessary in such situations.

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

The RO initially denied service connection for benign prostatic hyperplasia (claimed as enlarged prostate) in August 2006, finding that there was no connection to service for his current prostate condition.  The Veteran did not appeal that decision and thus that decision is final.  38 U.S.C.A. §§ 7105; 38 C.F.R. § 20.1103.  Since that time, the Veteran filed to reopen the claim in November 2007.  The RO denied reopening the issue.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In order to establish service connection for a claimed disability, there must be evidence of: A present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The pertinent evidence of record at the time of the August 2006 RO decision denying service connection included service treatment records and post-service treatment records.  There was no discussion, treatment or diagnosis of any prostate condition in service.  His separation examination in October 1974 showed normal clinical results upon examination of the anus and rectum.  Following service, several decades passed before there is any indication of a prostate condition.  Post-service records showed diagnosis of a problem in 2005.  The RO denied the claim as the Veteran's treatment was unrelated to his period of service.

Evidence received since the August 2006 rating decision includes additional treatment records and the Veteran's statements.  The records offer no new information regarding a relationship between the Veteran's prostate condition and service or herbicide exposure.

The Board finds that the Veteran's assertions are redundant of the prior contentions that were already considered and rejected by the 2006 rating decision.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

In sum, the evidence received since August 2006 raises no reasonable possibility of substantiating the claim for service connection for benign prostatic hyperplasia (claimed as enlarged prostate).  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.

III.  Service Connection for Sleep Apnea

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish entitlement to service connection on a secondary basis, there must be competent medical evidence of record establishing that a current disability is proximately due to or the result of a service-connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran's service treatment records (STR) are negative for any complaints, treatment or diagnosis of sleep apnea or any sleep disorder.  The separation examination dated in October 1974 was negative for sleep apnea or a respiratory condition.  The Veteran denied any sleep problems on his Report of Medical History in October 1974.

The earliest medical evidence of sleep apnea is from medical records dated many years after service.  A VA medical opinion was provided in August 2014.  The examiner noted that the Veteran had a sleep study in December 2007 that showed normal results.  Later, in July 2013, a private sleep study showed sleep apnea.  The private report does not provide any etiology on the Veteran's condition.  The VA examiner notes that a CPAP machine was provided by VA.

The examiner opined that it is less likely as not that the Veteran's sleep apnea was "due to or caused by or permanently aggravated by" his service-connected PTSD.  The examiner provided the following rationale: "The preponderance of medical literature does not support PTSD as a cause of [sleep apnea].  Review of the medical literature does not support a direct causal relationship between PTSD and [sleep apnea].  The natural progression of [sleep apnea] involves upper airway obstruction during sleep to such an extent as to require use of CPAP/BIPAP.  Permanent aggravation of [sleep apnea] beyond natural progression would be indicated by [sleep apnea] of such severity nonresponsive to CPAP/BIPAP as to require tracheotomy as treatment.  The medical evidence does not support permanent aggravation of [sleep apnea] due to PTSD beyond natural progression."

The Veteran's representative has also alleged in an argument written in February 2016 that the Veteran's sleep apnea began in service.  The examiner did not address this issue.  However, the Board notes that there is no medical evidence that supports this claim.   Therefore, the medical evidence weighs against a finding of service connection.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, in the present case, there is an absence of clinical records of sleep apnea symptoms for more than three decades.

The Board also considered the lay statements of the Veteran.  Although lay persons are competent to provide opinions on some medical issues, sleep apnea could have multiple etiologies and thus falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran, as a lay person, is not competent to offer an opinion on the issue here; whether sleep apnea is caused or aggravated by PTSD or is related to service.

In sum, the evidence of record does not support a finding that service connection is warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



	(CONTINUED ON NEXT PAGE)

 



ORDER

The claim to reopen the previously denied claim for service connection for benign prostatic hyperplasia (claimed as enlarged prostate) is denied.

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected psychiatric disorder.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


